EXHIBIT 10.8 CONVERTIBLE PROMISSORY NOTE ISSUED BY PARK CUMMINGS MINING COMPANY TO PARK-PREMIER MINING COMPANY DATED JANUARY 1, 2004 CONVERTIBLE PROMISSORY NOTE $440,344.34Denver, Colorado January 1, 2004 FOR VALUE RECEIVED, PARK CUMMINGS MINING COMPANY, a Utah corporation (the "Maker"), herby promises to pay to the order of Park-Premier MiningCompany (the “Holder”), the principal sum of Four Hundred Forty Thousand Three Hundred Forty-Four and 34/ollars ($440,334.34), together with interest on the unpaid balance at the rate of Twelve Percent (12%) per annum, on or before January 1, 2007, subject to conversion as described below. The Note is subject to prepayment, in whole or in part, at the option of the Maker without penalty.Such prepayments shall be applied first to interest accrued and then to the principal due hereunder. In case the Note shall not be paid in full whenever it shall become due, the Maker agrees to pay all costs and expenses of collection including reasonable attorney’s fees, not to exceed 15% of the unpaid balance. All rights and obligations hereunder shall be governed by the laws of the State of Colorado. This Note is unsecured. IN WITNESS WHEREOF, the Maker has signed his Note effective as of the date first above written. PARK-CUMMINGS MINING COMPANY By:/s/ Robert W. Dunlap Its:President Description:Expense advances
